SUPPLEMENT TO CALVERT VP SRI BALANCED PORTFOLIO Calvert Variable Products Portfolios Prospectus dated April 30, 2012 Date of Supplement: March 20, 2013 Michael Abramo no longer serves as a portfolio manager for Calvert VP SRI Balanced Portfolio (the “Portfolio”). The portfolio management table for “Fixed-Income Investments” under “Portfolio Management – Investment Advisor” in the Portfolio Summary on page 4 is revised and restated as follows to reflect changes to the portfolio management team: Fixed-Income Investments: Portfolio Manager Title Length of Time Name Managing Portfolio Matthew Duch Vice President, Portfolio Since March 2013 Manager, Calvert Vishal Khanduja, CFA Portfolio Manager, Since March 2013 Calvert In addition, the portfolio management table for the Portfolio under “Management of Portfolio Investments – More Information About the Advisor, Subadvisors and Portfolio Managers – Calvert VP SRI Balanced Portfolio – Fixed-income Investments of Calvert VP SRI Balanced Portfolio” on page 29 is revised and restated as follows: Fixed-Income Investments of Calvert VP SRI Balanced Portfolio Calvert Investment Management, Inc.
